DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,762,322 B1 to Amundson. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘322 patent.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,033,462 B1 to Amundson. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘462 patent.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,680,713 B1 to Amundson. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘713 .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,075,697 B1 to Amundson. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘697 patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2003/0202752 A1 to Gall et al.
As to Claim 1, Gall discloses A fully connectorized optic fiber tap assembly for incorporation into a distribution line of an optic fiber sub-network (Fig’s. 12 and 13, optical tap (1200)), the fully connectorized optic fiber tap assembly comprising:
a first upstream connector interface configured to receive a downstream connector of a first upstream optic fiber line (Fig. 12, upstream connector (1201) connected to upstream fiber (108a) as shown in Fig. 13);
a first downstream connector interface configured to receive an upstream connector of a first downstream optic fiber line (Fig. 12, downstream connector (1219) connected to downstream fiber (108b));
Fig. 12, drop connectors (1225a-d)); 
and an optic fiber tap (Fig. 12, 1213) configured to:
receive an optical signal from the upstream connector interface (Fig. 12, tap (1213) receives signal from upstream connector (1201)),
extract a portion of the optical signal,
direct the extracted portion of the optical signal to the set of service drop line connector interfaces (Fig. 12, portion B is extracted and directed to drop connectors (1225a-d)), and
pass a remaining portion of the optical signal to the downstream connector interface (Fig. 12, portion A is passed to the downstream connector (1219)),
wherein the fully connectorized optic fiber tap assembly is configured to be connected to the first upstream optic fiber line and the first downstream optic fiber line without splicing (Fig. 12, all connectors, no splicing.)
As to Claim 3, Gall discloses wherein the set of service drop line connector interfaces comprise four connector interfaces for receiving a set of four service drop lines (Fig. 12, four connector interfaces for four drop lines.)
As to Claim 4, Gall discloses wherein the optic fiber tap assembly is a passive optic fiber tap assembly having functional components that operate without any electrical power (Fig. 12, all passive components w/o electrical power.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2003/0202752 A1 to Gall et al. and United States Patent Application Publication 2006/0245687 A1 to Gall et al. (Gall2)
As to Claim 2, Gall2 discloses a passthrough connector interface assembly (Fig. 10, Tap (403) with passthrough connections), comprising: 
a second upstream connector interface (F3x), 
a second downstream connector interface (F3x), and
an optic fiber line terminated by the second upstream connector interface and the second downstream connector interface (Fig. 10, optical line between the connectors),
wherein the pass-through connector interface assembly is configured to provide an intermediate connectorized optic fiber link between a second upstream optic fiber line and a second downstream optic fiber line of an optic fiber distribution sub-network (Fig. 10, pass-through assembly provides an intermediate connectorized optic fiber link between upstream fiber and downstream fiber, ¶ 58 connectors could be inserted at each upstream, downstream, and tap port.)
Gall2) to the tap disclosed by Gall.  The suggestion/motivation would have been to pass signals through that are destined for a drop further down the line (Fig. 11.)
Gall and Gall2 are from the same art with respect to optical communications and are therefore analogous art.
Claims 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2003/0202752 A1 to Gall et al. and United States Patent Application Publication 2015/0222429 A1 to Vilella et al.
As to Claim 11, Gall discloses a first upstream optic fiber line (Fig 13, 108a);
a first downstream optic fiber line (Fig. 13, 108b);
a first optic fiber tap assembly for incorporation into a distribution line of an optic fiber sub-network (Fig’s. 12 and 13, optical tap (1200)), the optic fiber tap assembly comprising:
a first upstream interface configured to receive of a first upstream optic fiber line (Fig. 12, upstream connector (1201) connected to upstream fiber (108a) as shown in Fig. 13);
a first downstream interface configured to receive of a first downstream optic fiber line (Fig. 12, downstream connector (1219) connected to downstream fiber (108b));
a set of service drop line connector interfaces (Fig. 12, drop connectors (1225a-d)); 
and an optic fiber tap (Fig. 12, 1213) configured to:
Fig. 12, tap (1213) receives signal from upstream connector (1201)),
extract a portion of the optical signal,
direct the extracted portion of the optical signal to the set of service drop line interfaces (Fig. 12, portion B is extracted and directed to drop connectors (1225a-d)), and
pass a remaining portion of the optical signal to the downstream interface (Fig. 12, portion A is passed to the downstream connector (1219)),
wherein the optic fiber tap assembly is configured to be connected to the first upstream optic fiber line and the first downstream optic fiber line without splicing (Fig. 12, all connectors, no splicing.)
Gall does not disclose a fiber patch panel or that the first upstream optic fiber line is signally connected to the fiber patch panel.
Vilella discloses another optical distribution network where a patch panel is used at the headend (Fig. 2, 172) to allow crossconnection of the initial feeder fibers of the PON (¶ 32.)
At the time of the invention it would have been obvious to a person of ordinary skill in the art to include a patch panel at the headend (as disclosed by Vilella) in the system disclosed by Gall.  The suggestion/motivation would have been to allow crossconnection of the initial feeder fibers of the PON.
Vilella and Gall are from the same art with respect to optical communication, and are therefore analogous art.
Claim 12, Gall discloses a second connectorized optic fiber tap assembly for incorporation into the distribution line of the optic fiber sub-network, the second connectorized optic fiber tap assembly comprising:
a second upstream connector interface configured to receive a downstream connector of the first downstream optic fiber line;
a second set of service drop line connector interfaces; and a second optic fiber tap configured to:
receive an optical signal from the second upstream connector interface, extract a portion of the optical signal, and
direct the extracted portion of the optical signal to the second set of service drop line connector interfaces;
wherein the second connectorized optic fiber tap assembly is connected to the first downstream optic fiber line without splicing (Fig. 13, second connectorized optic fiber tap assembly (111b.))
As to Claim 14, Gall discloses at least two optic fiber distribution lines running through both the first fully connectorized optic fiber tap assembly and the second connectorized optic fiber tap assembly (Fig. 13, two distribution lines running through the first and second connectorized optic fiber tap assembly.)
As to Claim 15, Gall discloses wherein a hybrid distribution line of the subnetwork comprises:
a first optic fiber distribution line directly connected to the fiber patch panel; the first upstream optic fiber line; and the first downstream optic fiber line,
Fig. 13, distribution line (108a), ¶ 44, if cut any segment is spliced and repaired using connectors.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        03/25/2022